Court of Claims, jurisdiction; admiralty; seamen aboard Government vessels; transfer to District Court. — Plaintiff who was employed 'by the Federal 'Government as a marine chief engineer, sues to recover monthly quarters allowances which he claims were wrongfully withheld contrary to prevailing maritime practice. Defendant moved to dismiss the suit on the ground that it fell within the exclusive jurisdiction of the district courts under the Suits in Admiralty Act, or in the alternative to transfer the case to the appropriate district court under the Act of September 13, 1960, 74 Stat. 912, 28 U.S.C. § 1606. Upon consideration of defendant’s motion together with plaintiff’s opposition thereto and without oral argument, the court on June 17, 1966, on the basis of Amell, et al. v. United States, 384 U.S. 158, reversing the court’s holding that it did no't have jurisdiction in similar cases (170 Ct. Cl. 898), ordered that defendant’s motion to transfer or dismiss be denied and the case be returned to the trial commissioner for further appropriate proceedings.